NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10391

                Plaintiff-Appellee,             D.C. No. 1:82-cr-00123-AWI-1

 v.
                                                MEMORANDUM*
VINCENT GEORGE PARKS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Federal prisoner Vincent George Parks appeals pro se from the district

court’s order denying his motion to correct the judgment under Federal Rule of

Criminal Procedure 36. We have jurisdiction under 28 U.S.C. § 1291. We review

for clear error the denial of a Rule 36 motion, see United States v. Dickie, 752 F.2d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1398, 1400 (9th Cir. 1985), and we affirm.

      In his Rule 36 motion, Parks asserted that on March 1, 1983, he pleaded

guilty to 18 U.S.C. § 2113(a), unarmed bank robbery, and that the clerk of court

erred by including subsection (d) of § 2113, armed bank robbery, in the written

judgment. The district court did not clearly err by denying Parks’s motion. The

record shows that Parks was charged with and pleaded guilty to one count of

armed bank robbery, in violation of § 2113(a) and (d). Thus, the judgment

contains no clerical error. See Fed. R. Crim. P. 36; see also United States v.

Penna, 319 F.3d 509, 513 (9th Cir. 2003) (“Rule 36 is a vehicle for correcting

clerical mistakes.”).

      We do not consider Parks’s contention that he received ineffective assistance

of counsel or any other argument or allegation raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                      19-10391